Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election without traverse of Species B (Figs. 10-21) and Sub-Species (Figs. 22-23) in the reply filed on 9/23/2020 is acknowledged.

Claims 4-6 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US 8,528,945) in view of W. J. Gilbert, Sr. (US 2,761,709 hereinafter “Gilbert”) and further in view of Noda (US 7,390,026).
In regard to claims 1, 7-8, and 10, Bird discloses a conduit coupling assembly configured to clamp to a fluid conduit oriented about a longitudinal axis comprising: 
a first arcuate sleeve member (Fig. 3, pair of split glands 14); 
a second arcuate sleeve member (Fig. 3, pair of split glands 14); 
a connecting assembly (Fig. 3, 14, nuts, and bolts) coupling the first sleeve member to the second sleeve member (Fig. 3, nuts and bolts connect the pair of split glands 14) and configured to tighten the first and second sleeve members to a fluid conduit (Fig. 3) from a non-actuated position to a tightened position (Fig. 3); 

the gasket comprising an arcuate outer gasket layer (Fig. 12, 154) and a separate arcuate inner gasket layer (Fig. 12, 152); 
the outer gasket layer having an inner circumferential surface (Fig. 12, surface of 154 in abutment with surface 170 of 152) and an outer circumferential surface (Fig. 12, outer surface defined by the outer circumferential ribs 200); 
the inner gasket layer having an inner circumferential surface (Fig. 12, surface 172) and an outer circumferential surface (Fig. 12, surface 170); 
the inner and outer gasket layers configured to be selectively engaged from each other (Fig. 12).
Bird does not expressly disclose a gasket that is a radial-split gasket, the outer circumferential surface of the inner gasket layer comprising a plurality of separate circumferentially spaced apart retaining protrusions radially interfacing with the outer gasket layer at different circumferential locations about the longitudinal axis, the retaining protrusions having an engagement portion and a separation portion, the engagement portion connected to the outer gasket layer by a gasket layer connection, the engagement portion of the retaining protrusions of the inner gasket layer and the outer gasket layer having a strength greater than a material strength of the separation portion, and the outer gasket layer comprises a plurality of circumferentially spaced cavities configured to receive the spokes. 
Gilbert teaches a split gasket (Fig. 6, slit 57) and the slit in the gasket has an advantage of assembling around a shaft without having to remove the shaft.

Noda teaches an outer surface of an inner gasket (Figs. 2 and 3, gasket at 22) comprises a plurality of separate circumferentially spaced apart retaining protrusions that comprise a plurality of radially protruding circumferentially spaced spokes at different circumferential locations about the longitudinal axis (Fig. 2, 28 are circumferentially spaced protrusions that are separate circumferentially spaced apart spokes at different circumferential locations about the longitudinal axis in addition to axially spaced protrusions) radially interfacing with an outer gasket layer (Figs. 2 and 3, 25 makes up an outer gasket layer and 28 radially interfaces with the hole at 27) having an engagement portion (Fig. 2, cylindrical surface of 28 is at least an engagement portion that engages 27) and a separation portion (See image below, a separation portion can be defined as the base of where the protrusion protrudes from as indicated in the attached image which is equivalent to the applicant’s invention at 301B in Fig. 27), the engagement portion connected to the outer gasket layer by a gasket layer connection (Fig. 2, connection between 28 and 27), and the gasket layer connection between the engagement portion of the retaining protrusions of the inner gasket layer and the outer gasket layer having a strength greater than a material strength of the separation portion (See image below, indicated inner gasket is thicker circumferentially and axially as compared to the separation portion of the protrusion and therefore would have a material strength greater than the material strength of the separation portion);


    PNG
    media_image1.png
    383
    699
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have modified the gasket of Bird in view of Gilbert to include the outer circumferential surface of the inner gasket layer comprising a plurality of circumferentially spaced retaining protrusions that comprise spokes interfacing with the outer gasket layer and cavities configured to receive the spokes, the retaining protrusions having an engagement portion and a separation portion, and the engagement portion connected to the outer gasket layer by a gasket layer connection in order to have the advantage of an easy assembly of the outer gasket to the inner gasket and ease of assembly at a workplace as taught by Noda in 2:6-18.
It is also noted that the recitations of claim 1 in lines 24-29 that recites “said gasket layer connection and said separation portion…configured such that…will separate…under an applied separation force…at said gasket layer connection.” and of claim 10 that recites “a separation force” which are functional recitations and intended uses in regard to the circumferentially spaced protrusions that are capable of being Ex parte Masham, 2 USPQ 2d 1647.
In regard to claim 9, Bird, Gilbert, and Noda discloses the coupling assembly set forth in claim 8, and Gilbert further discloses the radial-split gasket. 
It would have been obvious to one having ordinary skill in the art to have modified the gasket of Bird to include a radial-split which would result in a split of the inner and outer gasket aligned on a common radius about the longitudinal axis in order to have the advantage of assembling a gasket by expanding the split to couple around an object without having to move the object as taught by Gilbert in 4:57-67.

 Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US 8,528,945) in view of W. J. Gilbert, Sr. (US 2,761,709), Noda (US 7,390,026) and further in view of Vitel et al. (US 8,096,585 hereinafter “Vitel”).
In regard to claims 2-3 and 11-12, Bird, Gilbert, and Noda discloses the coupling assembly set forth in claims 1 and 10, and Noda further teaches a plurality of separate circumferentially spaced cavities at different circumferential locations about the longitudinal axis configured to receive retaining protrusions (Fig. 2, 27 that receives 28 and see the rejection above for claim 1) but does not expressly disclose the gasket layer connection comprises an adhesive between a retaining surface of the engagement portion of the retaining protrusions. 

Vitel teaches a plurality of circumferentially protrusion (Fig. 9, 40) that comprises an engagement portion (Fig. 9, surface of 40 is an engagement portion) and an adhesive (in 7:22-35 discloses an adhesive applied to 40) between a surface of the engagement portion and an outer gasket layer (Fig. 7, at 40).
It would have been obvious to one having ordinary skill in the art to have modified the gasket of Bird in view of Gilbert and Noda to include an adhesive at the protrusions between the inner gasket and outer gasket in order to have the advantage of being fastened to the outer gasket without unwanted disconnection and adhering to an elastomer as taught by Vitel in 7:22-35.

Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Bird, Gilbert, and Noda do not teach the gasket layer connection having a strength greater than a material strength of a separation portion of the retaining protrusions, however, Noda was relied upon that 

    PNG
    media_image2.png
    374
    814
    media_image2.png
    Greyscale

As shown above, the applicant’s invention discloses a separation portion 201B which is where the protrusion protrudes from the inner gasket. Since the inner gasket is circumferentially and axially thicker than the separation portion, it would have a strength greater than the strength at the separation portion of the protrusion. Equivalently, Noda teaches a protrusion at 28 that protrudes from the inner gasket that defines a separation portion and the circumferential and axial thickness of the inner gasket is greater than the thickness at the indicated separation portion of the protrusion. Therefore, Noda teaches a material strength of the inner gasket is greater than the separation portion.
In response to applicant’s argument that Noda does not disclose the protrusions separate or tear away, however, it was noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does Ex parte Masham, 2 USPQ 2d 1647. See MPEP 2114. In this case, Noda teaches the structural limitations of a protrusion of an inner gasket. Additionally, it is noted that the claims require the inner gasket and such a separation or tearing of the protrusions would no longer include the inner gasket. Therefore, the recitation of “retaining protrusions will separate…under an applied separation force” is a matter of how the claimed apparatus is intended to be used.
In response to applicant’s argument that there is no connection between the protrusion of 28 in the holes 27 of Noda, however, the protrusion 28 inserted into the hole 27 of Noda can be interpreted as a connection since it at least fits into the hole and prevents the inner gasket from rotating relative to the outer layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679